Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 Response to Amendment
The amendment filed 10/05/2022 has been entered. Claims 1, 3-7, 9, 11-15, and 17-19 remain pending. New claim 20 has been added. Claims 2, 8, 10, and 16 have been cancelled. 
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive however the amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below.
(a) Regarding claims 1, 3-4, 7, and 17-19: 
(i) Applicant argues the rejections do not describe why one of ordinary skill would be motivated to combine the teachings of Ullyott into the disclosure of Bradbrook nor “how the combination of the references was supposed to work”.  
(ii) The Examiner respectfully disagrees. The motivations for incorporating the teachings of Ullyott into the disclosure of Bradbrook are cited in the obviousness statement, which Applicant also cited in the middle paragraph on page 6 of 8 of Remarks filed 10/05/2022, and each of those motivations stand alone as sufficient motivation for one of ordinary skill in the art to incorporate the teachings of Ullyott into the disclosure of Bradbrook. Further, Applicant has provided no evidence that the invention of Bradbrook could not benefit from the teachings of Ullyott. As for how the combination is to be done, the rejections describe the second gearset as being located on the input side of the first compressor as taught by Ullyott which is also where it would incorporated into the proposed combination.  
(iii) Applicant further argues that the rejections use improper hindsight reasoning as they rely on “individual features from 4 different references” and use “applicant’s disclosure as a blueprint to reconstruct the claimed invention” 
(iv) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
(v) The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below.  
Claim Objections
Claim 9 objected to because of the following informalities:  “the LP compressor driven by the LP turbine via the reduction gearbox” should be “the LP compressor driven by the LP turbine via the first gearbox”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170369179 to Bradbrook in view of US 20140290265 to Ullyott in further view of US 20160169102 to Hanrahan in even further view of US 2947364 to Haworth.
(a) Regarding claim 1: 
(i) Bradbrook discloses a turboprop or turboshaft aircraft engine (gas turbine engine 110, Pars 0008-0012) comprising: 
a first spool (fan drive turbine shaft 427, Fig 8) including a first turbine (fan drive turbine 443, Fig 8) drivingly connected to both a first compressor (low pressure compressor 428, Fig 8) and a load (fans 113a/b, Pars 0012/0104), 
the load consisting of one a turboprop engine propeller (fans 113a/b, Pars 0012/0104), the first turbine drivingly connected to the load via a first gear set (gearbox 426); 
a third spool (high pressure shaft 477) including a third turbine (high pressure turbine 431) drivingly connected to a third compressor (high pressure compressor 429), the third compressor fluidly connected to the first compressor to receive compressed air therefrom (Fig 8). 
(ii) Bradbrook does not disclose wherein: 
the first turbine is drivingly connected to the first compressor via a second gear set, the first and second gearsets separate from one another;
a second spool including a second turbine drivingly connected to a second compressor, the second compressor fluidly connected to the first compressor to receive compressed air therefrom, 
wherein the third compressor is fluidly connected to the second compressor to receiving compressed air therefrom, 
a control system configured to allow an operator to select a determined speed of the load driven by the first turbine via the first gearset, the determined speed being not modulated with a power demand of the turboprop or turboshaft aircraft engine, 
the first compressor driven by the first turbine via the second gear set at a first compressor speed different from the determined speed of the load. 
(iii) Ullyott is also in the field of gas turbine engines (see title) and teaches: 
a gas turbine engine (engine 10) comprising a low pressure turbine (20), a low pressure shaft (24), and a low pressure compressor (12) comprising low pressure compressor rotors (112); 
and wherein the low pressure turbine drives the low pressure compressor through a gearbox (variable transmission 30/130, Par 0020, Fig 1). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first spool as disclosed by Bradbrook to drive the first compressor through a gearbox as taught by Ullyott for the purpose of allowing independent speed control of the first compressor while keeping the rotation speed of the first turbine constant (Par 0020), optimizing performance and surge margin of the first compressor (Par 0038), allowing for the power output of the engine to be varied while maintaining core temperature and rotational speeds where the turbine is most efficient, and allowing the first compressor to operate at a more optimum speed relative to the power demand (Par 0039).
(v) Hanrahan is also in the field of gas turbine engines (see title) and teaches a reverse core flow gas turbine engine (see title, Fig 1) comprising: 
a first spool (forward propulsor section 14, Fig 1) including a first turbine (propulsor turbine 54) and a first compressor (propulsor compressor 50); 
a second spool (low speed core spool 38) including a second turbine (low pressure core turbine 36) drivingly connected to a second compressor (low pressure core compressor 28), the second compressor fluidly connected to the first compressor to receive compressed air therefrom (Fig 1), and
a third spool (high speed core spools 38) including a third turbine (high pressure core turbine 34) and a third compressor (high pressure core compressor30),  
wherein the third compressor is fluidly connected to the second compressor to receiving compressed air therefrom (Fig 1). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third spool as disclosed by Bradbrook the second spool as taught by Hanrahan for the purpose of providing a low per-spool compression, reduce the number of vanes for maximum efficiency, and minimize the total number of airfoils for reduced cost (Par 0053). 
(vii) Haworth is also in the field of gas turbine engines (see title) and teaches a control system  which allows for a propeller (18) to be operated at a constant (Col 5 Ln 25; Col 6 Lns 3-14) determined speed 
a control system (constant speed unit, Col 5 Lns 24-27) configured to allow an operator to select a determined speed (selected value, Col 5 Ln 26-27 and Claim 2) of the load (propeller 18) driven by a first spool (low pressure turbine shaft 15, low pressure turbine 13), 
the determined speed being not modulated with a power demand of the turboprop or turboshaft aircraft engine (Col 5 Ln 24 - Col 6 Ln 14), 
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turboprop or turboshaft aircraft engine as taught by the proposed combination with the above aforementioned control system as taught by Haworth for the purpose of driving the propeller at a constant speed, reducing power absorbed by the propeller during starting and initial acceleration (Col 2 Lns 12-33). 
(ix) The Examiner notes that the proposed combination comprises three spools and that the first and second gear sets are separate from one another as the first gear set is located between the first compressor and the load (with the load rotating at a different speed than the first compressor) and the second gear set is located between the first turbine and the first compressor. Further, the first compressor of the proposed combination would rotate at a speed different from that of the determined speed of the load (Par 0064, “drive the output shafts … at a lower rotation speed than the input shaft”; Par 0104, “gearbox 426 is again similar to the gearbox 126”).  

(b) Regarding claim 3: 
(i) Hanrahan further teaches wherein the second turbine has an outlet connected to an inlet of the first turbine (second core turbine 36 exhausts into power turbine 52, Fig 1), and wherein the third turbine has an outlet connected to an inlet of the second turbine (first high pressure core turbine 34 exhausts into second core turbine 36, Fig 1).
(c) Regarding claim 4: 
(i) The proposed combination further teaches wherein the first spool is disposed forward of the second spool and the third spool relative to a direction of travel (Bradbrook: Fig 8, see rejection of claim 1), the second compressor connected to the second turbine through a second shaft (Hanrahan: first spool 38, Par 0040, Fig 1), the third compressor connected to the third turbine via a third shaft (Hanrahan: second core spool 40, Par 0040, Fig 1), the second shaft extending concentrically within the third shaft (Hanrahan: Par 0040, Fig 1).
(d) Regarding claim 7: 
(i) The proposed combination further teaches wherein the engine is a reverse flow engine (Bradbrook: Fig 8), wherein the second spool and the third spools are concentric (Hanrahan: Par 0040, Fig 1), and wherein the first spool is disposed axially forward of the second and third spools (Bradbrook: Fig 8, see rejection of claim 1).
(e) Regarding claim 17: 
(i) The proposed combination further teaches wherein the first spool has a first shaft with a first shaft portion (Ullyott: transmission shaft 32, Fig 1) extending between the first compressor and the second gear set (Ullyott: Fig 1), the first shaft having a second shaft portion (low pressure shaft 24, Fig 1) extending between the second gear set and the first turbine (Fig 1).  
(f) Regarding claim 18: 
(i) The proposed combination further teaches wherein a diameter of the first shaft portion is greater than a diameter of the second shaft portion (Ullyott: Fig 1). 
(g) Regarding claim 19: 
(i) Bradbrook discloses a method of operating a turboprop engine (gas turbine engine 110, Pars 0008-0012), the method comprising: 
driving a low pressure (LP) spool (fan drive turbine shaft 427, Fig 8), 
including driving an LP compressor (low pressure compressor 428, Fig 8) with an LP turbine (fan drive turbine 443, Fig 8), and 
driving a turboprop propeller (fans 113a/b, Pars 0012/0104) with the LP turbine via a reduction gearbox (gearbox 426); 
selecting a determined speed of the turboprop propeller (it must have a speed during running/flight operation), and 
driving the LP compressor at an LP compressor speed different from the determined speed (they must be different since the turboprop propeller is driven by gearbox 426 and the LP compressor is directly driven); 
driving a high pressure (HP) spool (high pressure shaft 477), 
including driving a HP compressor (high pressure compressor 429) with a HP turbine (high pressure turbine 431) such that the HP compressor receives compressed air from the LP compressor (Fig 8).
(ii) Bradbrook does not disclose: 
driving the LP compressor via a first gearbox, the first gearbox and the RGB being separate;
the determined speed being selected via a control system independently from a power demand of the turboprop engine
driving the LP compressor at an LP compressor speed different from the determined speed via the first gearbox;
driving an intermediate pressure (IP) spool, 
including driving an IP compressor with an IP turbine such that the IP compressor receives compressed air from the LP compressor; nor 
wherein the HP compressor receives compressed air from the IP compressor.
(iii) Ullyott is also in the field of gas turbine engines (see title) and teaches: 
a gas turbine engine (engine 10) comprising a low pressure turbine (20), a low pressure shaft (24), and a low pressure compressor (12) comprising low pressure compressor rotors (112); and
wherein the low pressure shaft drives the low pressure compressor through a first gearbox (variable transmission 30/130, Par 0020, Fig 1). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LP spool as disclosed by Bradbrook to drive the LP compressor through a first gearbox as taught by Ullyott for the purpose of allowing independent speed control of the LP compressor while keeping the rotation speed of the LP turbine constant (Par 0020), optimizing performance and surge margin of the LP compressor (Par 0038), allowing for the power output of the engine to be varied while maintaining core temperature and rotational speeds where the turbine is most efficient, and allowing the LP compressor to operate at a more optimum speed relative to the power demand (Par 0039).
(v) Hanrahan is also in the field of gas turbine engines (see title) and teaches a reverse core flow gas turbine engine (see title, Fig 1) comprising: 
a LP spool (forward propulsor section 14, Fig 1) including a LP turbine (propulsor turbine 54) and a LP compressor (propulsor compressor 50); 
an IP spool (low speed core spool 38) including an IP turbine (low pressure core turbine 36) drivingly connected to an IP compressor (low pressure core compressor 28), the IP compressor fluidly connected to the LP compressor to receive compressed air therefrom (Fig 1), and
a HP spool (high speed core spools 38) including a HP turbine (high pressure core turbine 34) and a HP compressor (high pressure core compressor30),  
wherein the HP compressor is fluidly connected to the IP compressor to receive compressed air therefrom (Fig 1). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HP spool as disclosed by Bradbrook to comprise an IP spool as taught by Hanrahan for the purpose of providing a low per-spool compression, reduce the number of vanes for maximum efficiency, and minimize the total number of airfoils for reduced cost (Par 0053).  
(vii) Haworth is also in the field of gas turbine engines (see title) and teaches a control system  which allows for a propeller (18) to be operated at a constant (Col 5 Ln 25; Col 6 Lns 3-14) determined speed 
a control system (constant speed unit, Col 5 Lns 24-27) configured to allow an operator to select a determined speed (selected value, Col 5 Ln 26-27 and Claim 2) of the load (propeller 18) driven by a first spool (low pressure turbine shaft 15, low pressure turbine 13), 
the determined speed selected via a control system independently from a power demand of the turboprop engine (Col 5 Ln 25 - Col 6 Ln 14). 
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turboprop or turboshaft aircraft engine as taught by the proposed combination with the above aforementioned control system as taught by Haworth for the purpose of driving the propeller at a constant speed, reducing power absorbed by the propeller during starting and initial acceleration (Col 2 Lns 12-33), and operating the propeller at a low speed thereby reducing noise (Col 4 Lns 71-72). 
(ix) The Examiner notes that the proposed combination comprises three spools and that the first gear set and the RGB would be separate as the RGB is located between the LP compressor and the turboprop propeller and the first gearbox is located between the LP turbine and the LP compressor. 

Claim 5, 6, 9, 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170369179 to Bradbrook in view of US 20140290265 to Ullyott in further view of US 20160169102 to Hanrahan in even further view of US 2947364 to Haworth in even further view of US 20130098058 to Sheridan.
(a) Regarding claim 5: 
(i) The proposed combination further teaches wherein the first gear set connecting the first turbine to the load is part of a reduction gearbox (Bradbrook: gearbox 426, Pars 0015/0104, Fig 8).
(iii) The proposed combination does not explicitly teach wherein the third spool is drivingly connected to an accessory gearbox (AGB).
(iv) Sheridan is also in the field of gas turbine engines (see abstract) and teaches a gas turbine engine (10) comprising a high pressure spool (20) and a main accessory gearbox (54), wherein the main accessory gearbox is connected to the high pressure spool via a gear system (56, Fig 1).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third spool as taught by the proposed combination with the above aforementioned accessory gearbox and gear system as taught by Sheridan for the purpose of driving accessories (Par 0002).  
(b) Regarding claim 6: 
(i) Bradbrook further discloses wherein the engine is a turboprop engine (Pars 0008-0012) having an output shaft (“output shafts”, Par 0015/0104/0106) connected to the turboprop engine propeller (Pars 0012/0130), and wherein the first compressor is disposed adjacent to the RGB on an aft side thereof (Fig 8).
(c) Regarding claim 9: 
(i) Bradbrook discloses a turboprop engine (gas turbine engine 110, Pars 0008-0012) comprising: 
a turboprop engine propeller (fans 113a/113b, Pars 0012/0060/0104); 
a low pressure spool (fan drive turbine shaft 427, Fig 8) including an LP turbine (fan drive turbine 443, Fig 8) drivingly connected to an LP compressor (low pressure compressor 428, Fig 8), 
the LP turbine drivingly connected to the propeller via a reduction gearbox (gearbox 426, Par 0104, Fig 8); 
a high pressure spool (high pressure shaft 477, Fig 8) including an HP turbine (high pressure turbine 431, Fig 8) drivingly connected to an HP compressor (high pressure compressor 429, Fig 8), 
the HP compressor fluidly connected to the LP compressor to receive compressed air therefrom (Fig 8).
(ii) Bradbrook does not explicitly disclose: 
wherein the LP turbine is drivingly connected to the LP compressor via a first gearbox, the first gearbox separate from the RGB;
an intermediate pressure spool including an IP turbine drivingly connected to an IP compressor, 
the IP compressor fluidly connected to the LP compressor to receive compressed air therefrom; 
an accessory gearbox drivingly connected to the HP spool;
a control system configured to allow an operator to select a determined speed of the turboprop engine propeller, the determined speed being controlled independently from a power demand, 
the LP compressor driven by the LP turbine via the first gearbox at an LP compressor speed different from the determined speed of the turboprop engine propeller. 
(iii) Ullyott is also in the field of gas turbine engines (see title) and teaches: 
a gas turbine engine (engine 10) comprising a low pressure turbine (20), a low pressure shaft (24), and a low pressure compressor (12) comprising low pressure compressor rotors (112); 
and wherein the low pressure turbine drives the low pressure compressor through a first gearbox (variable transmission 30/130, Par 0020, Fig 1). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first spool as disclosed by Bradbrook to drive the LP compressor through a first gearbox as taught by Ullyott for the purpose of allowing independent speed control of the first compressor while keeping the rotation speed of the first turbine constant (Par 0020), optimizing performance and surge margin of the first compressor (Par 0038), allowing for the power output of the engine to be varied while maintaining core temperature and rotational speeds where the turbine is most efficient, and allowing the first compressor to operate at a more optimum speed relative to the power demand (Par 0039).
(iii) Hanrahan is also in the field of gas turbine engines (see title) and teaches a reverse core flow gas turbine engine (see title, Fig 1) comprising: 
a low pressure (LP) spool (forward propulsor section 14, Fig 1) including a LP turbine (propulsor turbine 54) and a LP compressor (propulsor compressor 50); 
an intermediate pressure (IP) spool (low speed core spool 38) including an IP turbine (low pressure core turbine 36) drivingly connected to an IP compressor (low pressure core compressor 28), the IP compressor fluidly connected to the LP compressor to receive compressed air therefrom (Fig 1), and
a high pressure (HP) spool (high speed core spools 38) including a HP turbine (high pressure core turbine 34) and a HP compressor (high pressure core compressor30),  
wherein the HP compressor is fluidly connected to the IP compressor to receiving compressed air therefrom (Fig 1). 
 (iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HP spool as disclosed by Bradbrook to also have a concentric intermediate speed core spool as taught by Hanrahan for the purpose of providing a low per-spool compression, reduce the number of vanes for maximum efficiency, and minimize the total number of airfoils for reduced cost (Par 0053).  
(v) Haworth is also in the field of gas turbine engines (see title) and teaches a control system  which allows for a propeller (18) to be operated at a constant (Col 5 Ln 25; Col 6 Lns 3-14) determined speed 
a control system (constant speed unit, Col 5 Lns 24-27) configured to allow an operator to select a determined speed (selected value, Col 5 Ln 26-27 and Claim 2) of the turboprop engine propeller (propeller 18), 
the determined speed being controlled independently from a power demand (Col 5 Ln 25 - Col 6 Ln 14). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turboprop engine as taught by the proposed combination with the above aforementioned control system as taught by Haworth for the purpose of driving the propeller at a constant speed, reducing power absorbed by the propeller during starting and initial acceleration (Col 2 Lns 12-33). 
(vii) Sheridan is also in the field of gas turbine engines (see abstract) and teaches a gas turbine engine (10) comprising: 
a high pressure spool (20) and a main accessory gearbox (54), 
wherein the main accessory gearbox is connected to the high pressure spool via a gear system (56, Fig 1).
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third spool as taught by the combined teachings of Bradbrook as modified by Hanrahan with the above aforementioned accessory gearbox and gear system as taught by Sheridan for the purpose of driving accessories (Par 0002).  
(ix) The Examiner notes that the proposed combination comprises three spools and that the first gear set and the RGB would be separate as the RGB is located between the turboprop propeller and the LP compressor and the first gearbox is located between the LP turbine and the LP compressor. Further, the LP compressor of the proposed combination would rotate at a speed different from that of the turboprop propeller (Par 0064, “drive the output shafts … at a lower rotation speed than the input shaft”; Par 0104, “gearbox 426 is again similar to the gearbox 126”).  
(d) Regarding claim 11: 
(i) Hanrahan further teaches wherein the IP turbine has an outlet connected to an inlet of the LP turbine (second core turbine 36 exhausts into power turbine 52, Fig 1), and wherein the HP turbine has an outlet connected to an inlet of the IP turbine (first high pressure core turbine 34 exhausts into second core turbine 36, Fig 1).
(e) Regarding claim 12: 
(i) The proposed combination further teaches wherein the LP spool is disposed forward of the IP spool and the HP spool relative to a direction of travel (Bradbrook: Fig 8, see rejection of claim 9), the IP compressor connected to the IP turbine through an IP shaft (Hanrahan: first spool 38, Par 0040, Fig 1), the HP compressor connected to the HP turbine via an HP shaft (Hanrahan: second core spool 40, Par 0040, Fig 1), the IP shaft extending concentrically within the HP shaft (Hanrahan: Par 0040, Fig 1).



(f) Regarding claim 13: 
(i) The proposed combination further teaches wherein the HP spool is drivingly connected to an accessory gearbox (see rejection of claim 9 above).
(g) Regarding claim 14: 
(i) Bradbrook further discloses wherein the LP compressor is disposed adjacent to the RGB on an aft side thereof (Fig 8).
(h) Regarding claim 15: 
(i) Bradbrook further discloses wherein the engine is a reverse flow engine (Fig 8).
(i) Regarding claim 20: 
(i) The proposed combination further teaches wherein the three-spool turboprop engine has spools consisting of: the LP spool, the IP spool and the HP spool (see rejection of claim 9 above).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745